Citation Nr: 1723088	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-22 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for type II diabetes mellitus.

2.  Entitlement to service connection for skin cancer, claimed as due to herbicide agent exposure.

3.  Entitlement to service connection for testicular cancer, claimed as due to herbicide agent exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1970 to August 1972.  Such service included service in the Republic of Vietnam, therefore he is presumed to have been exposed to herbicide agents during service.  38 C.F.R. § 3.307(a)(6)(iii) (2016).

The case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania.  

The issue of an increased rating for the service-connected type II diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam and is, therefore, presumed to have been exposed to a herbicide agent during active service. 

2.  The Veteran had initial excision of basal cell carcinoma on the shoulder, chest and forehead in 2007.

3.  Symptoms of basal cell carcinoma were not chronic in service, and continuous since service separation, and basal cell carcinoma did not manifest to a compensable degree within one year of service separation.

4.  Basal cell carcinoma is not etiologically related to active service or to herbicide agent exposure in service.  The Veteran's skin cancer is not the result of a disease or injury in active service.

5.  The Veteran has a current disability of the testicles, including loss of the left testicle, due to testicular cancer.

6.  Symptoms of testicular cancer were not chronic in service, were not continuous after service separation, and did not manifest to a compensable degree within one year of service separation.

7.  The current disability of the testicles is not related to service


CONCLUSIONS OF LAW

1.  The criteria for service connection for skin cancer, to include as due to herbicide agent exposure has not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3,309 (2016).

2.  The criteria for service connection for residuals of testicular cancer, to include as due to herbicide agent exposure, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104 (d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990).  The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

I.  VA's Duty to Notify & Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2016).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided with the relevant notice and information in a March 2011 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The RO advised the claimant by a letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  For these reasons, VA has satisfied its duty to notify. 

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs) and Social Security Administration (SSA) records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The claims file contains the Veteran's STRs, and PMRs.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159 (c).

The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Veteran's claims were previously remanded by the Board in February 2015 and the Board finds that there has been substantial compliance with the relevant remand directives, as SSA records were requested in June 2015 and the SSA responded stating that the records had been destroyed.  See Stegall v. West, 11 Vet. App. 268 (1998).  Having reviewed the record, the Board concludes that it is reasonably certain that the Veteran's SSA records no longer exist and further efforts to attempt to obtain them would be futile.

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159 (c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2016).

II.  Service Connection

Service connection may be established for a disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303 (b), claims for certain chronic diseases, namely those listed in 38 C.F.R. § 3.309 (a), benefit from a somewhat more relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309 (a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.  Skin cancer and dyspnea are not explicitly recognized as chronic diseases under 38 C.F.R. § 3.309 (a).  Thus, the theory of continuity of symptomatology under 38 C.F.R. § 3.303 (b) is not for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A Veteran, who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a certain listed disability, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  38 C.F.R. § 3.307 (a)(6)(iii); McCartt v. West, 12 Vet. App. 164, 166 (1999).
	
Effective August 31, 2010, where a Veteran was exposed to a herbicide agent during active military, naval, or air service in the Republic of Vietnam, the following diseases shall be service connected, even though there is no record of such disease during service: chloracne, or any other acneform disease consistent with chloracne; type II diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes); Hodgkin's disease; ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (i.e., cancers of the lung, bronchus, larynx, or trachea); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); or soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309 (e) (2016). 

The aforementioned diseases shall become manifest to a degree of 10 percent or more any time after service, except that chloracne, acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  For purposes of this section, the term, "herbicide agent" means a chemical or an herbicide used in support of the United States and Allied Military Operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307 (a)(6)(ii) (2016).  Service in the Republic of Vietnam includes service in the waters offshore or service in other locations if the conditions of service include duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. §§ 3.307, 3.313 (2016).

The Board notes that neither testicular cancer nor basal cell carcinoma is among those diseases listed as presumptively due to herbicide agent exposure.  Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Court has specifically held that the provisions of Combee are applicable in cases involving herbicide agent exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg,); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

a.  Skin Cancer

The Veteran contends that he is entitled to service connection for his basal cell carcinoma due to herbicide agent exposure in service.

The Veteran's service records show that he served in the Republic of Vietnam from May 1972 to June 1972, and he is therefore presumed to have been exposed to Agent Orange or other herbicide agents.  See 38 C.F.R. § 3.307 (a)(6)(iii).

However, the Board notes that the Veteran's skin cancer is not listed as one of the disabilities for which presumptive service connection based on herbicide agent exposure can be granted under 38 C.F.R. § 3.307 (a)(6) and 38 C.F.R. § 3.309 (e).  Thus, the Veteran is therefore not entitled to invoke these presumptions for skin cancer, but his claim is still considered under traditional service connection principles.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

After a review of all the evidence, lay and medical, the Board also finds that the Veteran's skin cancer was not treated during service or diagnosed within one year of separation of service.  Service treatment records, to include an August 1972 separation examination, do not reflect any complaints, treatment or diagnoses related to basal cell carcinoma on the chest or shoulder in service, nor has the Veteran identified any specific symptoms or treatment related to the claimed basal cell carcinoma in service.  Instead, the medical evidence of record shows that the Veteran was first seen for basal cell carcinoma in 2007.  No earlier dates of treatment were identified by the record.  While the Veteran may have exhibited symptoms of basal cell carcinoma prior to initial treatment in 2007, he has not established the presence of symptoms in service, or for decades post service.  There is no indication that basal cell carcinoma manifested to a compensable degree in service or within one year of service separation.  38 C.F.R. § 3.309 (a).

The Board finds that basal cell carcinoma is not etiologically related to service, to include exposure to a herbicide agent in service.  In a June 2015 medical opinion, a VA examiner opined, based on a review of the record, that it is less likely than not that the Veteran's basal cell carcinoma was etiologically related to an event, injury or disease in service, to include exposure to a herbicide agent.  

In providing this opinion, the VA examiner discussed the Veteran's private medical records as well as past social and professional history.  The VA examiner noted, in the June 2015 examination that the Veteran was diagnosed with basal cell carcinoma in 2007.  He underwent removal and treatment for the basal cell carcinoma at Mt. Lebanon Dermatology in 2009 and Veteran has not returned for further evaluation since 2009.  The examiner noted, that basal cell carcinoma occurs when one of the skin's basal cells develop a mutation in its DNA.  A mutation in the DNA causes a basal cell to multiply rapidly and continue growing when it would normally die.  Eventually, the accumulating abnormal cells may form a cancerous tumor.  The examiner noted that according to the Mayo Clinic some factors that increase the risk of basal cell carcinoma include:  chronic sun exposure, radiation exposure, fair skin, sex, and age, a personal family history of skin cancer, immune suppressing drugs, arsenic exposure, and inherited syndromes that cause skin cancer.

The examiner further noted that the Veteran reported that his basal cell carcinoma was a result of the sun and herbicide agent exposure he experienced during military service, even though he was not diagnosed with skin cancer until 35 years following separation from service which ended in 1972.  The examiner stated, in summary, that the Veteran has many risk factors for the development of basal cell carcinoma and the potential exposure incurred in service would less likely than not indicate that any event, injury or disease, including his presumed herbicide agent exposure while in service resulted in the Veteran's skin cancer.

The Board finds that this opinion is probative, as it is based on a review of the evidence of record, and the Board finds that the VA examiner provide adequate reasons and bases for the opinions rendered based on cited medical literature and her knowledge and experience.  There is no other evidence of record which tends to establish a relationship between the Veteran's basal cell carcinoma and service.  For these reasons, the Board finds that the weight of the evidence shows that basal cell carcinoma is not etiologically related to service.

The Board has considered the Veteran's contentions that his skin cancer was caused by exposure to herbicide agents during service in Vietnam.  In that regard, the Board acknowledges that he can attest to observed physical symptoms, such as skin lesions on the shoulder, chest and forehead.  His assertions in that regard are entitled to some probative weight-although he did not indicate that he noticed any lesions prior to the 2007.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, as noted above, in light of the physically observable nature of such disabilities as flat feet and skin lesions or rashes the Veteran, as a layperson, may be competent to diagnose such disabilities.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (citing Harvey v. Brown, 6 Vet. App. 390, 393 (1994)) (flat feet); McCartt, 12 Vet. App. at 164.  The Board, however, finds the Veteran's attempts to link his current skin disability to herbicide agent exposure while serving in Vietnam extremely problematic given the absence of a continuity of skin lesions or other asserted skin problems since service and the extremely complex medical nature of such a diagnosis. 

In summary, there is no objective evidence of basal cell carcinoma or other skin disability during service or for approximately 35 years after service.  The Veteran has not alleged continuity of symptomatology from service and his opinions otherwise linking any current basal cell carcinoma to service are afforded significantly less probative weight than the objective medical evidence of record reflecting skin cancer beginning in 2007.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

b.  Testicular Cancer

The Veteran contends that he is entitled to service connection for his testicular cancer related to herbicide agent exposure in service.
Initially, the Board finds that the Veteran has a current disability of testicular cancer.  An April 1984 private medical treatment record from Mercy Hospital notes the history of testicular cancer treatment which involved the removal of the Veteran's left testicle and a diagnosis of embryonal cell carcinoma of the left testicle. 

The Board next finds that the Veteran had "service in the Republic of Vietnam" and was exposed to herbicide agents during active duty.  The DD Form 214 reflects Foreign Service in the Republic of Vietnam, receipt of the Vietnam Service Medal and a military occupational specialty as a wireman.  Based on this evidence, the Veteran is presumed to have been exposed to potentially harmful herbicide agents during his service in the Republic of Vietnam.  38 U.S.C.A. § 1116 (f) (West 2014); 38 C.F.R. § 3.307 (a)(6)(iii).

While the Veteran was exposed to herbicide agents in service, the Board finds that the provisions pertaining to herbicide agent exposure are not applicable in this case. 
38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  Testicular cancer is not among the diseases listed under 38 C.F.R. § 3.309 (e) that warrant service connection upon finding that a veteran was exposed to herbicide agents in service.  Nevertheless, the Veteran is not precluded from establishing service connection for the current disabilities with proof of actual direct causation.  See Combee, 34 F.3d at 1042; Ramey, 9 Vet. App. at 44.

On review of all the evidence, lay and medical, the Board finds that that the weight of the evidence is against finding that symptoms of testicular cancer were chronic in service, continuous after service separation, or manifested to a compensable degree within one year of service separation.  The Veteran has not asserted, and the record does not otherwise reflect, that symptoms of testicular cancer were chronic in service.  Similarly, the Veteran does not contend that symptoms of testicular cancer were continuous after service separation.  The medical and lay evidence both support finding that testicular cancer was first diagnosed in 1984, several years after service separation in August 1972.  As such, the weight of the lay and medical evidence is also against finding that that symptoms of testicular cancer manifested to a compensable degree within one year of service separation.
Regarding the theory of direct service connection, the Board finds that the weight of the lay and medical evidence demonstrates no in-service injury or disease, and that the current disability of the testicular cancer is not related to service, including to the in-service event of herbicide agent exposure.  

In a June 2015 VA examination, the examiner noted that the Veteran reported that he was diagnosed with testicular cancer in 1983 and the Veteran believes his condition may be caused by exposure to various carcinogens while in service.  Initially, the Veteran began treatment at Mercy Hospital in Pittsburgh, PA where he had left orchiectomy.  He then sought treatment at Johns Hopkins's hospital in Baltimore, MD and underwent a Metastatic workup that was negative and a retroperitoneal lymph node dissection for testicular tumor in May 1984.  See Johns Hopkins PMR dated May 1984.  

The examiner noted that after physical examination and review of the Veteran's electronic claims file as well as past medical and personal history, that there is no indication that the Veteran developed testicular cancer due to any specific etiology.  Therefore, the Veteran was less likely than not diagnosed with testicular cancer due to an event, injury, disease, or exposure in service, than due to other risk factors impacting the general male population.  The examiner further noted that research is ongoing in determining the risk for the development of testicular cancer related to herbicide agent exposure and there is no definitive causation identified at this time.  Moreover, the examiner noted that the Testicular Cancer Society and Mayo Clinic identified several risk factors that may increase the risk for testicular cancer, which none include exposure to herbicide agents.

The Board finds that this opinion is probative, as it is based on a review of the evidence of record, and the Board finds that the VA examiner provide adequate reasons and bases for the opinions rendered based on cited medical literature and her knowledge and experience.  There is no other evidence of record which tends to establish a relationship between the Veteran's testicular cancer and service.  For these reasons, the Board finds that the weight of the evidence shows that his testicular cancer is not etiologically related to service.
The only theory of service connection for testicular cancer advanced by the Veteran has been exposure to herbicide agents in service.  The record does not include any medical opinion relating testicular cancer to service, to include herbicide agent exposure.  To the extent that the Veteran has asserted that the history of testicular cancer is related to herbicide agent exposure, the evidence has not demonstrated that the Veteran possesses the knowledge, training, or experience to provide a competent medical opinion regarding the etiology of the testicular cancer.  In this case, a competent medical opinion would require a familiarity with the chemical makeup of herbicide agents, an understanding of how those chemicals interact with human body and its processes, and knowledge of other environmental factors that may contribute to cancer formation.  The etiology of cancer is complex, and is not capable of lay observation. See Jandreau, 492 F.3d at 1377, n.4 (lay persons not competent to diagnose cancer); Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  The Veteran has not cited to any scientific or medical literature or studies to support his opinion.  As the evidence does not show the Veteran to have such knowledge, understanding, or ability, the Veteran's statements regarding the etiology of testicular cancer are not afforded any probative weight.

For these reasons, the Board finds that the current disability of testicular cancer is not related to service under any theory of service connection.  38 C.F.R. § 3.303 (d). Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for skin cancer, to include as due to herbicide agent exposure is denied.

Entitlement to service connection for testicular cancer, to include as due to herbicide agent exposure is denied.


REMAND

Further development of the Veteran's claim for an initial disability rating in excess of 20 percent for type II diabetes mellitus is necessary because a VA compensation examination is needed assessing the severity of this disability.  Review of the electronic claims file reveals that the most recent VA examination conducted for the Veteran's service-connected diabetes mellitus was in April 2011.  The present severity of this disability needs to be determined since the other evidence in the claims file does not provide the information needed to make this critical assessment.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

A VA compensation examination also is needed because the criteria for a rating higher than 20 percent for diabetes mellitus require "regulation of activities," that is, even aside from using insulin and restriction of diet.  See 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  Indeed, this is necessary for a higher 40, 60, and 100 percent rating.  With respect to a 40 percent rating, the Court has held that all the criteria must be met given the clearly conjunctive structure of the language used in DC 7913.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007); see also Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009) (comparing the successive nature of DC 7913 for diabetes mellitus with the non-successive DC 7903 for hypothyroidism).  Additionally, medical evidence is required to support the "regulation of activities" criterion.  See Camacho, 21 Vet. App. at 364.

Finally, in light of this remand, all outstanding VA and private treatment records should be obtained and considered.  38 C.F.R. § 3.159 (c)(1) and (2).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his type II diabetes mellitus in recent years.  After acquiring this information and obtaining any necessary authorization, obtain and associate all outstanding pertinent records with the electronic claims file.  

If any identified records are unobtainable (or do not or no longer exist), the Veteran and his representative must be notified of this and the record clearly documented.  See 38 C.F.R. § 3.159 (c) and (e). 

2.  Upon receipt of all additional records, schedule a VA compensation examination to assess the severity of the Veteran's service-connected type II diabetes mellitus.  His electronic claims folder must be reviewed by the examiner in conjunction with the examination for the history of this disability.  All tests and studies deemed appropriate should be performed, and all clinical findings reported in detail. 

But, in particular, the examiner must indicate whether and to what extent the Veteran requires treatment with restricted diet, insulin, oral hypoglycemic agents, frequent visits to a medical care provider, or hospitalization, including specifying whether there has been regulation of activities.  "Regulation of activities" is defined by 38 C.F.R. § 4.119, Diagnostic Code 7913, as the "avoidance of strenuous occupational and recreational activities."  But medical evidence is required to show that occupational and recreational activities have been restricted, so the Veteran merely saying, for example, that he sometimes has to take it easy, do less, or things of that sort is insufficient.  See Camacho, 21 Vet. App. at 364. 

The examiner also must indicate whether the Veteran has experienced episodes of ketoacidosis, hypoglycemic reactions, and/or weight loss.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report. 

3. Then readjudicate this claim for a higher initial rating for the service-connected type II diabetes mellitus, in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


